Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 05 April 2022, has been entered and the Remarks therein, filed 20 July 2022, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 20 July 2022 (see MPEP 2144.03(D)).

Status of Claims
Claims 2-10 are pending.
Claims 2-10 are rejected.
Claims 5, 8 and 9 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/539,473, 06/23/2017, which is a 371 of PCT/IL2015/051269, filed 12/30/2015, which claims benefit of 62/195,309, 07/22/2015, and claims benefit of 62/116,972, 02/17/2015, and claims benefit of 62/097,753, 12/30/2014, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 17/546,013 and 15/539,473 appear to be the same; i.e., instant application 17/546,013 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/539,473.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 2-10 have the effective filing date of 30 December 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 15/539,473.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
	Non-patent literature (NPL) citation #35 on the IDS received 07 July 2022 is not being considered because no copy was provided in the instant or parent applications.
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 05 April 2022, is withdrawn in view of Applicants' argument received 20 July 2022.

Claim Objections
	The objections to Claims 2, 4, 6, 8 and 10, in the Non-Final Office Action mailed 05 April 2022, are withdrawn in view of Applicants' amendment received 20 July 2022, in which the cited claims were amended.

Claims 5, 8 and 9 are objected to because of the following informalities:

Claims 5, 8 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP 608.01(n). 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 2-9 are rejected under 35 U.S.C. §103 as being unpatentable over Buchholz et al. ((2013) Stem Cells Transl. Med. 2: 384-393) in view of Garita-Hernandez et al. ((2013) Stem Cells 31: 966-978).
[All references cited in the Non-Final Office Action mailed 05 April 2022.]
[It is noted that the Buchholz et al. cited above does not appear to be on the record. Therefore, the Buchholz et al. (2013) reference is provided here.]

Buchholz et al. addresses some of the limitations of claims 2, 6 and 7, and the limitations of claims 3, 4, 5, 8 and 9.
	Regarding claims 2, 5, 6 and 8, Buchholz et al. shows a method for the rapid and efficient directed differentiation of human pluripotent stem cells into retinal pigmented epithelium (pg. 384, Title [Claim 2- A method of generating retinal pigment epithelium (RPE) cells]).
Figure 1A shows defined factors which rapidly direct pluripotent cells toward retinal pigmented epithelium fate (pg. 387, Fig. 1A legend). Nicotinamide has been shown to increase differentiation of RPE from pluripotent stem cells (pg. 386, column 1, last para.). Figure 1A shows that, at Day 0 culture conditions, the cell culture medium contained nicotinamide (NIC) and/or 3-aminobenzamide (3ABA) (as “+/- NIC/3ABA“) (pg. 387, Fig. 1A [Claim 2- (a) culturing pluripotent stem cells in a medium comprising a differentiating agent so as to generate differentiating cells, wherein said medium is devoid of a member of the transforming growth factor β (TGFβ) superfamily] [Claim 5- the differentiating agent is selected from a group which includes nicotinamide and 3-aminobenzamide] [Claim 6- culturing said cultured population of human pluripotent stem cells in a medium comprising nicotinamide, in the absence of activin A, to generate a cluster of cells] [Claim 8- said member of the transforming growth factor β (TGF β) superfamily is selected from a group which includes activin A]).
Figure 1A shows that further cell culturing beyond Day 0, e.g., at Day 4, may include activin A (as “+/- Activin A”) (pg. 387, Fig. 1A [Claim 2- (b) culturing said differentiating cells in a medium comprising said member of the transforming growth factor β (TGF β) superfamily and said differentiating agent to generate cells which are further differentiated towards the RPE lineage]).
Figure 1A shows that further cell culturing beyond Day 4, e.g., at Day 6, may exclude activin A (as “+/- Activin A“) (pg. 387, Fig. 1A).  Expression of early neural/early eye field markers Lhx2 and Rax increased in the presence of nicotinamide on day 4 compared with controls (pg. 386, column 2, lines 5-8 [Claim 2- (c) culturing said cells which are further differentiated towards the RPE lineage in a medium comprising a differentiating agent so as to generate RPE cells, wherein said medium is devoid of a member of the transforming growth factor β (TGF β) superfamily] [Claim 6- culturing said differentiating cells of (i) in a medium comprising nicotinamide, in the absence of activin A under adherent conditions]).

	That is, although there is no further addition of nicotinamide after Day 2, as noted above, nicotinamide is still present in the culture medium, because no cell culture medium change occurs during the course of the described experiment.

Further regarding claim 2, Buchholz et al. further shows that RPE cells are typically not harvested until after 2–3 months in culture, to give pigmented foci time to expand (pg. 384, column 2, last line thru pg. 385, column 1, lines 1-2 [Claim 2- (d) expanding said RPE cells]).
	Regarding claims 3 and 4, 	the cells were mechanically enriched by scraping away cells with non-RPE morphology. The remaining RPE cells were prepared and seeded onto Matrigel-coated tissue culture plastic, and these enriched cells were cultured in medium for 30 days (pg. 385, column 2, para. 1 [Claim 3- RPE cells are expanded in step (d) in a monolayer] [Claim 4- the expanding of said RPE cells in step (d) is effected on an extracellular matrix]).

	It is noted that the instant specification recites: “Stem cells can be grown on a solid surface such as an extracellular matrix (e.g., MatrigelRTM or laminin) in the presence of a culture medium (originally-filed specification, pg. 22, para. 1). That is, Applicant describes Matrigel as an extracellular matrix.

	Regarding claim 9, Buchholz et al. further shows that following 4 more days in culture with Activin A, SU5402, and VIP, the borders of cobblestone sheets became more defined, and some cells began to pigment (pg. 386, column 2, last para. and Fig. 2A; supplemental online Fig. 2A, 2B [Claim 9- further comprising selecting polygonal cells following step (c)]).

	It is noted that supplemental Fig. 2B best clearly shows that the RPE cells to be selected have a polygonal shape (Supplemental Fig. 2 at end of Buchholz et al.). 
	
	Buchholz et al. does not show: 1) steps (a)-(c) are effected under conditions wherein the atmospheric oxygen level is less than about 10% [Claim 2]; 2) i) culturing said cultured population of human pluripotent stem cells in a medium comprising nicotinamide, in the absence of activin A, under non-adherent conditions to generate a cluster of cells [Claim 6]; and 3) the atmospheric oxygen level is greater than about 10% in the presence of a differentiating agent following step (c) [Claim 7].

Garita-Hernandez et al. addresses some of the limitations of claims 2, 6 and 7, and provides information which would have motivated one of ordinary skill in the art to have propagated and then generated RPE cells following step (c), with regard to instant claim 2, step (c), in an atmospheric oxygen level that is greater than about 10%, by way of addressing the limitations of claim 7.
Garita-Hernandez et al. shows a method for generating a high yield of photoreceptors from directed differentiation of mouse embryonic stem cells (mESC) by recapitulating crucial phases of retinal development (pg. 966, Abstract). The cells at day 16 coexpressed Mitf and Rax, revealing RPE (retinal pigment epithelium) commitment, while clusters formed by day 16 maintained expression of Pax6, revealing their commitment to retinal fate (pg. 971, column 1, lines 5-8 thru column 2, line 1 [nexus to Buchholz et al.] [a method of generating retinal pigment epithelium (RPE) cells, embryonic stem cells]).
Regarding claims 2 and 7, results show that hypoxia promotes and improves differentiation of mESC toward photoreceptors (pg. 966, Abstract). One week prior to starting the differentiation protocol, cells were incubated under either Normoxic (20% oxygen tension) or Hypoxic (2% oxygen tension) conditions. Both conditions were maintained during the whole time of differentiation (pg. 967, column 2, para. 2 [Claim 2- steps (a)-(c) are effected under conditions wherein the atmospheric oxygen level is less than about 10%] [Claim 7- culturing said differentiated cells in a medium under conditions wherein the atmospheric oxygen level is greater than about 10% following step (c)]).
Further regarding claims 2 and 7, some cell markers, indicative of the expression of retinal-specific genes (e.g., Crx and Mitf), are more upregulated under normoxic vs hypoxic conditions later in the differentiation pathway, e.g., Day 28 (pg. 968, column 2, para. 3 and pg. 973, Fig. 5C; pg. 970, column 2, para. 2 and pg. 972, Fig. 4E), while these same genes are more upregulated under hypoxic vs normoxic conditions earlier in the differentiation pathway, e.g., Day 16 or Day 10, with regard to Crx and Mitf, respectively (pg. 973, Fig. 5C; pg. 972, Fig. 4E).

That is, Garita-Hernandez et al. teaches that the normoxic vs hypoxic culture conditions can upregulate or downregulate retinal-specific genes, depending upon when in the differentiation pathway these oxygen conditions are applied, by way of addressing the limitations of claims 2 and 7.

It is noted that the instant specification recites: “As used herein the term ‘about’ refers to ± 10 %” (spec., pg. 35, para. 5). 

Regarding claim 6, Garita-Hernandez et al. further shows that to induce in vitro differentiation, ESCs were cultured in suspension as EBs for 10 days in progenitors medium (Fig. 2B) after which EBs were plated and allowed to differentiate for another 18 days in adherent culture in retinal medium (pg. 970, column 2, para. 2). The cells at day 16 coexpressed Mitf and Rax, revealing RPE commitment, while clusters formed by day 16 maintaining expression of Pax6, revealing their commitment to retinal fate (pg. 971, column 1, lines 5-8 thru column 2, line 1). From D3 to D5, Activin A was added in culture (pg 970, column 1, lines 2-8 [nexus to Buchholz et al.] [Activin A] [Claim 6- i) culturing said cultured population of human pluripotent stem cells in a medium comprising nicotinamide, in the absence of activin A; under non-adherent conditions to generate a cluster of cells comprising differentiating cells; and subsequently ii) culturing said differentiating cells, in the absence of activin A under adherent conditions]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of generating retinal pigment epithelium (RPE) cells, comprising culturing pluripotent stem cells with nicotinamide and with or without activin A, as shown by Buchholz et al., by: 1)  culturing said pluripotent stem cells according to claim 2, steps (a)-(c) in an atmospheric oxygen level that is less than about 10% [Claim 2]; 2) culturing said pluripotent stem cells under specific non-adherent to generate a cluster of cells, and subsequent adherent conditions [Claim 6]; and 3) culturing differentiated RPE cells at an atmospheric oxygen level that is greater than about 10% [Claim 7], as shown by Garita-Hernandez et al., with a reasonable expectation of success. 
Firstly, Buchholz et al. shows that the differentiating agent, nicotinamide or 3-aminobenzamide, is present during the entire differentiation process of embryonic stem cells towards expandable RPE cells, and also shows that the member of the transforming growth factor β superfamily, activin A, may or may not be added during later stages of said differentiation process.
Secondly, Garita-Hernandez et al. shows that during the differentiation process of embryonic stem cells towards expandable RPE cells, several of the cell markers which are indicative of differentiated (or on a definitive pathway towards) RPE cells are elevated under normoxic conditions (i.e., 20% oxygen tension) vs hypoxic conditions (i.e., 2% oxygen tension) at later stages in the differentiation process, whereas these same cell markers are elevated under hypoxic vs normoxic conditions at earlier stages in the differentiation process, i.e., before cells have committed to RPE cell morphology/physiology).
Therefore, one of ordinary skill in the art of stem cell differentiation into RPE cells would understand from the information and data shown by Buchholz et al. and Garita-Hernandez et al. that a method for generating RPE cells from pluripotent stem cells could be optimized to produce some desired amount of RPE cells in some desired time frame or to produce RPE cells with desired cell marker or phenotypic characteristics by altering the type of differentiation agents and atmospheric oxygen conditions supplied to the stem cell culture at specific times during the differentiation process (MPEP 2143 (I)(A)).
 One of ordinary skill in the art would have been motivated to have made those modifications, because Buchholz et al. teaches that the described protocol is both fast and efficient, and reflects optimized timing of factor addition so as to generate RPE within 14 days (pg. 389, column 2, para. 4). Garita-Hernandez et al. teaches that the new described modified protocol for differentiation of mESC supports the hypothesis that hypoxia is necessary to induce efficient differentiation of ESC toward a higher yield of retinal phenotypes (pg. 976, column 2, para. 1). That is, both Buchholz et al. and Garita-Hernandez et al. teach that, as noted above, the differentiation of embryonic stem cells into RPE cells can be optimized so as to provide RPE cells in a short period of time and in high yield by combining particular stem cell culture conditions.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Buchholz et al. in view of Garita-Hernandez et al., as applied to claims 2-9 above, and further in view of Amit et al. ((2004) Biol. Reprod. 70: 837-845).

Regarding claim 10, Buchholz et al. further shows that human embryonic stem cell line H9 was maintained in DMEM/F12 medium containing several reagents including bFGF (pg. 385, column 1, para. 2 [Claim 10- said pluripotent stem cells comprise embryonic stem cells, and said embryonic stem cells are propagated in a medium comprising bFGF]).

Buchholz et al. in view of Garita-Hernandez et al., as applied to claims 2-9 above, do not show: 1) embryonic stem cells are propagated in a medium comprising TGFβ [Claim 10].

Amit et al. addresses some of the limitations of claim 10.
Regarding claim 10, Amit et al. shows a study which presents a novel feeder layer-free culture for hES (human embryonic stem) cells, based on medium supplement with, among other reagents, transforming growth factor β1 (TGFβ1) and basic fibroblast growth factor (bFGF) (pg. 837, column 1, Abstract [nexus to Buchholz et al.] [human embryonic stem cells grown in bFGF] [Claim 10- said pluripotent stem cells comprise embryonic stem cells, and said embryonic stem cells are propagated in a medium comprising bFGF and TGFβ]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of generating retinal pigment epithelium (RPE) cells, comprising culturing pluripotent stem cells with nicotinamide and with or without activin A, as shown by Buchholz et al. in view of Garita-Hernandez et al., as applied to claims 2-9 above, by propagating embryonic stem cells in a medium comprising bFGF and TGFβ [Claim 10], with a reasonable expectation of success, because Buchholz et al. shows that embryonic stem cells are cultured with bFGF and Amit et al. shows that embryonic stem (hES) cells are cultured with bFGF and TGFβ. Therefore, it would have been obvious to one of ordinary skill in the art to have propagated the embryonic stem cells, shown by Buchholz et al., in both bFGF and TGFβ, with the reasonably predictable expectation that the embryonic stem cells would grow and be maintained in culture (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Amit et al. teaches that the described culture system has two major advantages: 1) application of a well-defined culture system for hES cells, and 2) reduced exposure of hES cells to animal pathogens. The feeder layer-free culture system reported here aims at facilitating research practices and providing a safer alternative for future clinical applications of hES cells. That is, one of ordinary skill in the art would have been motivated to have used an embryonic stem cell culture method that would reduce the introduction of unidentifiable growth factors and animal pathogens, both of which could adversely affect the quality of the hES cells and/or the propagation time to confluence. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The provisional  rejection of Claims 2 and 5-10 on the ground of nonstatutory double patenting, as being unpatentable over claims 32, 35, 37, 38, 40, 41, 44 and 45 of copending Application No. 17/323,441, in the Non-Final Office Action mailed 05 April 2022, is withdrawn in view of Applicant’s argument.
Applicant states that instant application is a divisional application of the '441 application, and thus a terminal disclaimer is not required.
In response to Applicant, the instant application has now been deemed a divisional application (see amended ADS filed 08 April 2022). The instant application is a DIV of parent case 15/539,473 (and not of sibling case 17/323,441, as stated by Applicant) because applications 17/546,013 and 17/323,441 resulted from a restriction in parent case 15/539,473.

Response to Arguments
Applicant’s arguments, pp. 5-7, filed 20 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 5, para. 3) that Buchholz does not teach or suggest the claimed method of generating RPE cells. As acknowledged by the Examiner, Buchholz does not show that steps (a)-(c) are effected under conditions wherein the atmospheric oxygen level is less than about 10%, as required by independent claim 2. In fact, Buchholz makes no reference to any concentration of oxygen, much less to the presently claimed oxygen level.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The limitations of claim 2 are rejected based on the combination of Buchholz et al. and Garita-Hernandez et al. in the 103 rejection above.

2. Applicant remarks (pg. 5, para. 4 thru pg. 6, para. 1) that Garita-Hernandez does not cure the deficiencies of Buchholz, alone or in any combination. The Examiner relies on Garita-Hernandez for disclosing that "hypoxia promotes and improves differentiation of mESC towards photoreceptors." See Office Action at page 12. However, photoreceptors are not the same cell type as RPE cells. Although Garita-Hernandez discusses a protocol to differentiate mESCs using hypoxic conditions, Garita-Hernandez is concerned with differentiation of ESCs to photoreceptor cells, not RPE cells.
However, in response to Applicant, Garita-Hernandez et al. shows the effect of hypoxia (i.e., 2% oxygen tension) and normoxia (i.e., 20% oxygen tension) on the development of both photoreceptors and retinal pigment epithelium (RPE) cells from mouse embryonic stem cells (mESCs). Garita-Hernandez et al. teaches that evidence of fully characterized high-yield populations of photoreceptors or mature RPE cells has not yet been accomplished. The described work is based on the hypothesis that hypoxia influences stem cell characteristics in vivo, showing that lower oxygen tensions in vitro could mimic the microenvironment and improve the modeling of retinogenesis in vitro (Garita-Hernandez et al., pg. 967, column 1, lines 28-48). 
For example, Garita-Hernandez et al. shows data characterizing the development of RPE cells under hypoxic vs normoxic cell culture conditions. Garita-Hernandez et al. teaches that at 10 days under normal culture conditions all ESCs expressed transcription factors Mitf and Pax6 which give rise to either neural retina or RPE (pg. 970, column 2, para. 2). At day 16, under hypoxic conditions, cells coexpressed Mitf and Rax (Fig. 4A), revealing RPE commitment (pg. 971, column 1, lines 5-6; and pg. 972, Fig. 4A). The percentage of Hif1α+ cells in RPE-1 cells was higher after 3 weeks in hypoxia when compare with normoxia culture (pg. 973, column 1, lines 1-4). Figure 4E shows that Mitf expression was greater at day 10 in hypoxic culture (vs normoxic culture) than at day 16, when expression was greater in normoxia (pg. 972, Fig. 4E). Although focused on the generation of photoreceptor cells, Garita-Hernandez et al. also shows data correlating the expression of key RPE gene expression markers with hypoxic vs normoxic culture conditions. 
In addition, Garita-Hernandez et al. also provides information that would motivate one of ordinary skill in the art to switch to normoxic culture conditions later in the culturing process, by way of addressing claim 7. Garita-Hernandez et al. shows that RPE-1 cells showed a significant decrease in their proliferation capacity after 3 weeks of hypoxic culture, as determined by the percentage of Ki67+ cells in culture and compared to the number found in normoxic conditions (pg. 972, column 2, para. 1). That is, one of ordinary skill in the art would be motivated, in view of Garita-Hernandez et al. to culture said differentiated cells in a medium under conditions wherein the atmospheric oxygen level is greater than about 10% in the presence of a differentiating agent following step (c) (per instant claim 7) in order to prevent a decrease in cell proliferation.
In addition, Garita-Hernandez et al. shows that the gene SIX3 was upregulated as early as day 5 under hypoxia (pg. 970, column 2, para. 1 and Fig. 3E; and pg. 971, Fig. 3E); and that Crx gene expression was higher under hypoxic vs normoxic conditions at day 16, but higher under normoxic vs hypoxic conditions at day 28 (pg. 973, Figure 5C). Strunnikova et al. ((2010) Human Molec. Genet. 19(12): 2468-2486 (provided here)) teaches that both SIX3 and CRX are considered to be ‘gene signatures’ of human retinal pigment epithelium (pg. 2469, column 2, para. 1). Therefore, again, RPE gene expression varies under hypoxic vs normoxic culture conditions, depending on how far along in the differentiation process the pluripotent or RPE cells are.

3. Applicant remarks (pg. 6, para. 2) that Amit does not cure the deficiencies of Buchholz or Garita-Hernandez, alone or in any combination. Amit is directed to culture of ESCs and does not mention or suggest a method of generating RPE cells, much less a method using the presently claimed oxygen level. Even if one were to combine the cited references, there would still be too many features missing to produce the claimed method.
However, in response to Applicant, Amit et al. was cited to address the limitations of claim 10, and not to cure any deficiencies purported by Applicant, with regard to independent claim 2. In addition, all of the limitations of the claimed subject matter have been addressed by the cited references.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631